NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



ENTREPRENEUR MEDIA, INC., a                      No.14-55473
California corporation,
                                                 D.C. No. 8:13-cv-00885-JLS-JPR
                 Plaintiff-Appellee,

  v.                                             MEMORANDUM*

D. NICOLE ENTERPRISES, LLC,

                 Defendant,

 and

DUSHAWN THOMAS, an individual,

                 Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      DuShawn Thomas appeals pro se from the district court’s judgment granting

plaintiff Entrepreneur Media, Inc.’s motion for voluntary dismissal of Thomas

under Fed. R. Civ. P. 41(a)(2) from its trademark infringement action. We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion.

Westlands Water Dist. v. United States, 100 F.3d 94, 96 (9th Cir. 1996). We

affirm.

      The district court did not abuse its discretion by granting Entrepreneur

Media, Inc.’s motion for voluntary dismissal because Thomas failed to identify any

“plain legal prejudice” that she suffered as a result of the dismissal. See id. (factors

for evaluating motion for voluntary dismissal).

      Because we affirm on the basis of plaintiff’s motion for voluntary dismissal

of Thomas, we do not consider Thomas’ contentions concerning the merits of her

counterclaims.

      We reject as without merit Thomas’ contentions that the motion was granted

based on Entrepreneur Media, Inc.’s lack of candor.

      AFFIRMED.




                                           2                                    14-55473